      Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 1 of 26 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


ALEXIS ALVARADO; BENJAMIN LEGUE; )
FRANCISCO LOPEZ; STEVE MCELHENY; )
GENESIS RIOS; and MADRID ST. ANGELO, )                      Case No.
individually and each on behalf of all other   )
similarly situated persons, known and unknown, )
                                               )            Judge
                             Plaintiffs,       )
               v.                              )
                                               )
DADDY COOL’S INC. (d/b/a INNJOY                )            COLLECTIVE ACTION AND
LOGAN SQUARE); INNJOY DRINK                    )            CLASS ACTION COMPLAINT
AND EAT, INC.; INNJOY EAT & DRINK              )
INC.; GABRIELLE HATHAWAY; RICH                 )
KEWITZ; RAE L. HATHAWAY; and                   )
JOSEPH HATHAWAY,                               )             JURY TRIAL DEMANDED
                                               )
                             Defendants.       )
                                               )

              COLLECTIVE ACTION AND CLASS ACTION COMPLAINT

       Plaintiffs Alexis Alvarado (hereinafter “Alvarado”), Benjamin Legue (hereinafter

“Legue”), Francisco Lopez (hereinafter “Lopez”), Steven McElheny (hereinafter “McElheny”),

Genesis Rios (hereinafter “Rios”), and Madrid St. Angelo (hereinafter “St. Angelo”) (hereinafter,

collectively, “Named Plaintiffs”), each individually and on behalf of other similarly situated

persons known and unknown, by and through their undersigned attorneys, now bring this action

against the above-named defendants pursuant to 29 U.S.C. § 201 et seq., the Fair Labor Standards

Act (“FLSA”), 820 ILCS 105/1 et seq., the Illinois Minimum Wage Law (“IMWL”), 820 ILCS

115/1 et seq., the Illinois Wage Payment and Collection Act (“IWPCA”), and §1-24, et seq. of the

Municipal Code of Chicago (“Chicago Minimum Wage Ordinance”) and Illinois common law to

recover unpaid wages and interest thereon, liquidated damages, attorneys’ fees and costs, and other

damages and in support thereof allege as follows:

                                                1
      Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 2 of 26 PageID #:1




                                            Introduction

        1.      This is an individual, collective, and class action brought to redress, inter alia,

violations by Defendants of federal and state wage and hour laws in connection with their operation

of Innjoy, which is a restaurant, bar, and entertainment venue brand based in Chicago, Illinois.

Each of the Named Plaintiffs was employed by Defendants as wait staff, bartenders, and/or cooks

at one or both of the Innjoy locations.

        2.      At all times relevant to this litigation, Defendants willfully implemented payroll

practices that were calculated to unlawfully circumvent the minimum wage and overtime

provisions of FLSA and IMWL, systematically depriving Plaintiffs of wages to which they were

lawfully entitled.

        3.      Defendants regularly and as a matter of course have failed to pay their employees,

including without limitation Plaintiffs, an hourly rate of pay equal to or in excess of the applicable

rate then in effect under federal, state, and local law.

        4.      Another unlawful practice related to the designation by Defendants of certain

bartending shifts at Innjoy as “tips only” shifts. These “tips only” shifts were typically scheduled

to meet added customer demand during Defendants’ busiest periods of operation and required

Plaintiffs to perform bartending tasks at a “beer tub” station located in the back section of the bar

or otherwise in an area separate from the regular bar area.

        5.      Hours worked that were attributable to these “tips only” or “beer tub” shifts were

never included in Defendants’ timekeeping or payroll calculations. The failure to count these hours

toward each employee’s total was not a mere or sporadic bookkeeping failure, but rather the

consistent and deliberate implementation of a company policy. As a consequence of this blatantly

violative practice, Defendants deprived Plaintiffs of wages for thousands of hours of work.



                                                   2
      Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 3 of 26 PageID #:1




       6.       Further, Defendants failed to pay Plaintiffs one and a half times their regular rate

of pay when Plaintiffs worked in excess of forty (40) hours in any workweek.

       7.       Defendants’ willful and sustained evasion of their obligations to pay employees

properly for their overtime were effectuated through a variety of practices including but not limited

to the wholesale omission of certain hours (as in the “tips only” shifts described in paragraphs 4-

5, supra.), and a separate scheme whereby certain Plaintiffs were tasked with some additional

managerial responsibilities and subsequently misclassified as salaried employees exempt from the

overtime provisions of FLSA and IMWL.

       8.       Defendants also engaged in the unlawful practice of failing to properly record and

document overtime hours worked by its kitchen personnel. These overtime hours were paid “off

the books” in cash by Defendants in order to circumvent the overtime provisions of FLSA and

IMWL.

       9.       In addition, Defendants routinely made unlawful deductions to and otherwise

unlawfully withheld compensation from Named Plaintiffs’ in violation of the IWPCA.

       10.      Furthermore, Defendant Joseph Hathaway made one or more per se defamatory

statements to the detriment and injury of Plaintiff Steven McElheny during and subsequent to

Plaintiff McElheny’s employment with Defendants.

                                     Jurisdiction and Venue

       11.      This Court has jurisdiction over Plaintiffs’ FLSA claims, pursuant to 29 U.S.C. §

216(b) and 28 U.S.C. § 1331. Each Named Plaintiff has executed a consent form memorializing

his or her participation in this action as a party thereto and these forms are appended hereto as

Exhibits 1-6.




                                                 3
      Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 4 of 26 PageID #:1




        12.     This Court has supplemental jurisdiction over Plaintiffs’ state law and city

ordinance claims, pursuant to 28 U.S.C. § 1367.

        13.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because the

facts and events giving rise to Plaintiffs’ claims occurred therein.

                                               Parties

        14.     Plaintiff Alexis Alvarado was employed by Defendants as a bartender and server

between August 2018 and October 2019, inclusive.

        15.     Plaintiff Benjamin Legue was employed by Defendants as a bartender and server

between June 2017 and June 2019, inclusive.

        16.     Plaintiff Francisco Lopez was employed by Defendants as a cook between

December 2016 and September 2019, inclusive.

        17.     Plaintiff Steve McElheny was employed by Defendants as a bartender and server

between September 2016 and May 2019, inclusive.

        18.     Plaintiff Genesis Rios was employed by Defendants as a bartender and server

from May 2017 to October 2019, inclusive.

        19.     Plaintiff Madrid St. Angelo was employed by Defendants as a bartender between

June 2017 and June 2019, inclusive.

        20.     All Named Plaintiffs reside in and are domiciled within the Eastern Division of

the Northern District of Illinois.

        21.     Defendant Daddy Cool’s Inc. is an Illinois corporation during business as Innjoy

Logan Square, an eating and drinking establishment located at 2200 North Milwaukee Avenue in

Chicago, Illinois.




                                                  4
        Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 5 of 26 PageID #:1




         22.     Upon information and belief, Defendant Daddy Cool’s Inc. generated annual gross

receipts in excess of $500,000 during the last three years preceding the filing of this suit.

         23.     At all relevant times, Defendant Daddy Cool’s Inc. regularly and customarily

transacted business within this judicial district and is an “employer” within the meanings of FLSA,

the IMWL, the IWPCA, and the Chicago Minimum Wage Ordinance and is “an enterprise engaged

in commerce” within the meaning of FLSA. 29 U.S.C. § 203(s).

         24.     Defendant Innjoy Drink and Eat, Inc. is an Illinois corporation doing business as

Innjoy, an eating and drinking establishment located at 2051 West Division Street in Chicago,

Illinois.

         25.     Upon information and belief, Defendant Innjoy Drink and Eat, Inc. generated

annual gross receipts in excess of $500,000 during the last three years preceding the filing of this

suit.

         26.     At all relevant times, Defendant Innjoy Drink and Eat, Inc. regularly and

customarily transacted business within this judicial district and is an “employer” within the

meanings of FLSA, the IMWL, the IWPCA, and the Chicago Minimum Wage Ordinance and is

“an enterprise engaged in commerce” within the meaning of FLSA. 29 U.S.C. § 203(s).

         27.     Defendant Innjoy Eat & Drink Incorporated is an Illinois corporation doing

business as Innjoy, an eating and drinking establishment located at 2051 West Division Street in

Chicago, Illinois.

         28.     Upon information and belief, Defendant Innjoy Eat & Drink Incorporated

generated annual gross receipts in excess of $500,000 during the last three years preceding the

filing of this suit.




                                                  5
       Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 6 of 26 PageID #:1




        29.    At all relevant times, Defendant Innjoy Eat & Drink Incorporated regularly and

customarily transacted business within this judicial district and is an “employer” within the

meanings of FLSA, the IMWL, the IWPCA, and the Chicago Minimum Wage Ordinance and is

“an enterprise engaged in commerce” within the meaning of FLSA. 29 U.S.C. § 203(s).

        30.    Defendant Gabrielle Hathaway is an “employer” within the meanings of FLSA,

IMWL, IWPCA, and the Chicago Minimum Wage Ordinance because at all times relevant hereto

she, inter alia, owned a majority stake in Defendant Daddy Cool’s Inc., had knowledge of

Defendants’ business operations and pay practices vis-à-vis both Innjoy Logan Square and Innjoy,

and exercised certain supervisory functions thereover.

        31.    Upon information and belief, Defendant Gabrielle Hathaway resides in and is

domiciled within this judicial district.

        32.    Defendant Rich Kewitz is an “employer” within the meaning of FLSA, IMWL,

IWPCA, and the Chicago Minimum Wage Ordinance because at all times relevant hereto he, inter

alia, held a substantial ownership stake in Defendant Daddy Cool’s Inc., had knowledge of

Defendants’ business operations and pay practices vis-à-vis both Innjoy Logan Square and Innjoy,

acted on behalf of same, and exercised certain supervisory functions thereover. Moreover,

Defendant Kewitz has served as the corporate President and Secretary of Defendant Daddy Cool’s

Inc.

        33.    Further, Defendant Kewitz was involved in the day-to-day operations of Innjoy

Logan Square and had the authority to hire and fire employees, the authority to direct and supervise

the work of employees, signing authority for corporate checking accounts, including accounts used

for payroll, and the authority to make decisions regarding wage and hour classifications, employee

classifications, employee timekeeping policy and implementation, and capital expenditures.



                                                 6
      Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 7 of 26 PageID #:1




        34.      Upon information and belief, Defendant Kewitz resides in and is domiciled within

this judicial district.

        35.      Defendant Rae L. Hathaway is an “employer” within the meanings of FLSA,

IMWL, IWPCA, and the Chicago Minimum Wage Ordinance because at all times relevant hereto

she, inter alia, owned a majority stake in Defendant Innjoy Drink and Eat, Inc., had knowledge of

Defendants’ business operations and pay practices vis-à-vis both Innjoy Logan Square and Innjoy,

acted on behalf of same, and exercised certain supervisory functions thereover. Moreover,

Defendant Rae L. Hathaway has served as Defendant Innjoy Drink and Eat, Inc.’s President since

at least 2017.

        36.      Further, Defendant Rae L. Hathaway was involved in the day-to-day operations of

Innjoy and had the authority to hire and fire employees, the authority to direct and supervise the

work of employees, signing authority for corporate checking accounts, including accounts used

for payroll, and the authority to make decisions regarding wage and hour classifications, employee

classifications, employee timekeeping policy and implementation, and capital expenditures.

        37.      Upon information and belief, Defendant Rae L. Hathaway resides in and is

domiciled within this judicial district.

        38.      Defendant Joseph Hathaway is an “employer” within the meaning of FLSA,

IMWL, IWPCA, and the Chicago Minimum Wage Ordinance because at all times relevant hereto

he, inter alia, held a 4.9% ownership stake in Defendants Daddy Cool’s Inc. and Innjoy Drink and

Eat, Inc., had knowledge of Defendants’ business operations and pay practices vis-à-vis both

Innjoy Logan Square and Innjoy, acted on behalf of same, and exercised certain supervisory

functions thereover. Defendant Joseph Hathaway has held himself out to his employees, the news




                                                 7
      Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 8 of 26 PageID #:1




media, and the public at large as the de facto owner and general manager of Innjoy and Innjoy

Logan Square.

        39.     Further, Defendant Joseph Hathaway was intimately involved in the day-to-day

operations of Innjoy and Innjoy Logan Square and had the authority to hire and fire employees,

the authority to direct and supervise the work of employees, signing authority for corporate

checking accounts, including accounts used for payroll, and the authority to make decisions

regarding wage and hour classifications, employee classifications, employee timekeeping policy

and implementation, and capital expenditures.

        40.     Upon information and belief, Defendant Joseph Hathaway resides in and is

domiciled within this judicial district.

                                           Count I
                           Violations of Fair Labor Standards Act
     Collective Action for Unpaid Minimum Wage Resulting from Off-the-Clock Work

        41.     Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 40 as

though fully set forth herein.

        42.     Plaintiffs Alvarado, Rios, and St. Angelo were employed as bartenders and servers

at both of Defendants’ Innjoy locations during the relevant period.

        43.     As part of their employment, these Plaintiffs were often scheduled to work off-the-

clock by staffing the so-called “beer tub” or “satellite bar”, an auxiliary service area deployed by

Defendants on busy evenings and weekends. A conservative estimate of time worked by these

Plaintiffs in connection with these “beer tub” shifts exceeds 2,000 hours.

        44.     These hours worked by Plaintiffs at the “beer tub” were not included on their

respective time sheets, and they were not paid any hourly wage in connection therewith.




                                                 8
      Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 9 of 26 PageID #:1




        45.     FLSA requires employers to pay employees an hourly wage of at least $7.25 for

each and every hour worked. 29 U.S.C. § 206(a)(1)(C).

        46.     At all relevant times, Defendants’ failure to pay Plaintiffs any hourly wages

whatsoever for these shifts was knowing and willful, and Plaintiffs have suffered harm as a result

of this unlawful practice.

        47.     Plaintiffs Alvarado, Rios, and St. Angelo and other individuals employed by

Defendants as bartenders during the FLSA statutory period are similarly situated within the

meaning of FLSA and are known to Defendants and are or should be identifiable in Defendants’

records.

        48.     Accordingly, Plaintiffs bring this collective action pursuant to FLSA to recover all

unpaid regular wages earned by Plaintiffs during the FLSA statutory period, as well as liquidated

damages thereon.

                                        Count II
    Violations of Illinois Minimum Wage Law and Chicago Minimum Wage Ordinance
      Class Action for Unpaid Minimum Wage Resulting from Off-the-Clock Work

        49.     Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 48 as

though fully set forth herein.

        50.     The IMWL and CMWO require employers to pay employees a minimum wage for

all hours worked. 820 ILCS 105/4, et seq.

        51.     In the City of Chicago, the hourly minimum wage in effect during the three years

immediately preceding the filing of this suit ranged from $10.50 and $13.00.

        52.     At all relevant times, Defendants’ failures to pay Plaintiffs any hourly wages

whatsoever for the “beer tub” shifts were knowing and willful, and Plaintiffs have suffered harm

as a result of this unlawful practice.



                                                 9
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 10 of 26 PageID #:1




       53.     An employer who violates the minimum wage provisions of the IMWL is liable to

the affected employee(s) for an amount equal to three times the value of the underpayment, plus

5% of the amount of such underpayment calculated for each month following the date of

underpayment, reasonable attorney’s fees, and costs. 820 ILCS 105/12(a).

       54.     Defendants’ willful and unlawful nonpayment of hourly wages to Plaintiffs

Alvarado, Rios, and St. Angelo for “beer tub” shifts has resulted in financial harm to Plaintiffs.

       55.     Accordingly, Plaintiffs bring their claims for relief against all Defendants under

this Count II individually and as a class pursuant to Rule 23 of the Federal Rules of Civil Procedure

(“FRCP”). The proposed IMWL Off-the-Clock Class is defined as:

       “All persons, whether currently or formerly employed by any Defendant, who
       performed one (1) or more hours of work as part of a “beer tub” or “satellite bar”
       bartending shift at Defendants’ Innjoy Logan Square or Innjoy Wicker Park
       locations within the three (3) years preceding the date of this lawsuit, and for which
       such person did not receive payment of an hourly wage equal to the minimum wage
       then in effect in connection therewith.”

       56.     This action is properly maintained as a class action under Rule 23 of the FRCP

because the class is sufficiently numerous that the joinder of all class members is impracticable;

there are questions of fact or law common to the class; the claims of Plaintiffs Alvarado, Rios, and

St. Angelo are typical of the claims of the class; and these Named Plaintiffs will fairly and

adequately represent and protect the interests of the class at large.

       57.     Upon information and belief, the number of putative class is approximately 45

members. The precise number of class members may be determined from discovery and

examination of the Defendants’ records, particularly such records related to shift scheduling.

       58.     There are questions of fact and law common to the putative IMWL Off-the-Clock

class, including without limitation:




                                                  10
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 11 of 26 PageID #:1




               A.      Whether, and to what extent, members of the putative class, performed off-

the-clock work at the behest of Defendants;

               B.      Whether, and to what extent, Defendants accurately documented the hours

worked by members of the putative class; and

               C.      Whether, and to what extent, members of the putative class, were paid

hourly wages in connection with “beer tub” shifts.

       59.     The damages suffered by the putative class members arise from the same nucleus

of operative facts. Moreover, the nature of the damages described in this Count II lends itself to

computing damages by way of a mathematical formula applicable to each class member.

       60.     The Named Plaintiffs will fairly and adequately protect the interests of this putative

class and have retained competent counsel that is extensively familiar with the factual and legal

issues implicated herein.

       61.     The claims asserted herein are typical of the class members they seek to represent.

       62.     Upon information and belief, there are no other members of this putative class who

have an interest controlling the prosecution of his or her individual claims. Should any such

individual become known, he or she may opt out of the class pursuant to Rule 23 of the FRCP.

                                          Count III
                           Violations of Fair Labor Standards Act
             Plaintiff Legue’s Unpaid Overtime Resulting from Misclassification

       63.     Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 62 as

though fully set forth herein.

       64.     Plaintiff Legue worked for Defendants as a bartender and server.

       65.     Plaintiff Legue routinely worked in excess of 40 hours per week for Defendants but

was not compensated at one and a half times their regular rate of pay for such overtime hours, in



                                                11
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 12 of 26 PageID #:1




violation of the overtime provisions of FLSA. A conservative estimate of the aggregate amount

of overtime worked by Plaintiff Legue but not recorded or properly paid by Defendants exceeds

1,000 hours.

       66.     In an attempt to avoid their legal obligations under federal and state overtime laws,

Defendants sought to classify Plaintiff Legue as an exempt employee not subject to the overtime

provisions of FLSA.

       67.     Such designation is utterly belied by not only the actual circumstances of the job

duties of Plaintiff Legue but also the Defendants’ own payroll practices.

       68.      Notwithstanding any job titles bestowed upon them by Defendants, Plaintiff Legue

did not qualify under any exemption provided under FLSA or any regulations promulgated by the

Department of Labor in connection therewith.

       69.     Specifically, Plaintiff Legue was not compensated on a salary basis at a rate of not

less than $684.00 per week; his primary duties were not managing an enterprise; he was not tasked

with the regular direction of two or more full-time employees; and he was not empowered to hire

or fire employees on behalf of Defendants.

       70.     Moreover, Defendants’ own treatment of the time worked by Plaintiff Legue

indicates that he was not a properly exempted salaried employee within the meaning of FLSA.

       71.     A review of these pay stubs reveals that, despite any designation to the contrary,

his compensation each pay period was variably and wholly contingent upon how many hours he

worked.

       72.     Accordingly, Plaintiff Legue was not subject to any exemption from the overtime

provisions of FLSA and Plaintiff Legue was unlawfully deprived of his wages by Defendants’

willful evasion of said provisions.



                                                12
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 13 of 26 PageID #:1




                                        Count IV
    Violations of Illinois Minimum Wage Law and Chicago Minimum Wage Ordinance
            Plaintiff Legue’s Unpaid Overtime Resulting from Misclassification

       73.     Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 72 as

though fully set forth herein.

       74.     Plaintiff Legue worked for Defendants as a bartender and server.

       75.     Plaintiff Legue routinely worked in excess of 40 hours per week for Defendants but

was not compensated at one and a half times their regular rate of pay for such overtime hours, in

violation of the overtime provisions of IMWL. A conservative estimate of the aggregate amount

of overtime worked by Plaintiff Legue but not recorded or properly paid by Defendants exceeds

1,000 hours.

       76.     In an attempt to avoid their legal obligations under federal and state overtime laws,

Defendants sought to classify Plaintiff Legue as an exempt employee not subject to the overtime

provisions of IMWL.

       77.      Such designation is utterly belied by not only the actual circumstances of the job

duties of Plaintiff Legue but also the Defendants’ own payroll practices.

       78.     Notwithstanding any job titles bestowed upon him by Defendants, Plaintiff Legue

did not qualify under any exemption provided under FLSA, IMWL, or any regulations

promulgated in connection therewith.

       79.     Specifically, Plaintiff Legue was not compensated on a salary basis at a rate of not

less than $684.00 per week; his primary duties were not managing an enterprise; he was not tasked

with the regular direction of two or more full-time employees; and he was not empowered to hire

or fire employees on behalf of Defendants.




                                                13
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 14 of 26 PageID #:1




       80.     Moreover, Defendants’ own treatment of the time worked by Plaintiff Legue

indicates that he was not a properly exempted salaried employee within the meaning of IMWL.

       81.     A review of these pay stubs reveals that, despite any designation to the contrary,

his compensation each pay period was variably and wholly contingent upon how many hours he

worked.

       82.     Accordingly, Plaintiff Legue was not subject to any exemption from the overtime

provisions of IMWL and Plaintiff Legue was unlawfully deprived of his wages by Defendants’

willful evasion of said provisions.

                                          Count V
                          Violations of Fair Labor Standards Act
          Plaintiff McElheny’s Unpaid Overtime Resulting from Misclassification

       83.     Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 82 as

though fully set forth herein.

       84.     Plaintiff McElheny worked for Defendants as a bartender and server.

       85.     Plaintiff McElheny routinely worked in excess of 40 hours per week for Defendants

but was not compensated at one and a half times their regular rate of pay for such overtime hours,

in violation of the overtime provisions of FLSA. A conservative estimate of the aggregate amount

of overtime worked by Plaintiff McElheny but not recorded or properly paid by Defendants

exceeds 1,000 hours.

       86.     In an attempt to avoid their legal obligations under federal and state overtime laws,

Defendants sought to classify Plaintiff McElheny as an exempt employee not subject to the

overtime provisions of FLSA.

       87.      Such designation is utterly belied by not only the actual circumstances of the job

duties of Plaintiff McElheny but also the Defendants’ own payroll practices.



                                                14
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 15 of 26 PageID #:1




       88.     Notwithstanding any job titles bestowed upon him by Defendants, Plaintiff

McElheny did not qualify under any exemption provided under FLSA, IMWL, or any regulations

promulgated in connection therewith.

       89.     Specifically, Plaintiff McElheny was not compensated on a salary basis at a rate of

not less than $684.00 per week; his primary duties were not managing an enterprise; he was not

tasked with the regular direction of two or more full-time employees; and he was not empowered

to hire or fire employees on behalf of Defendants.

       90.     Moreover, Defendants’ own treatment of the time worked by Plaintiff McElheny

indicates that he was not a properly exempted salaried employee within the meaning of FLSA.

       91.     A review of these pay stubs reveals that, despite any designation to the contrary,

his compensation each pay period was variably and wholly contingent upon how many hours he

worked.

       92.     Accordingly, Plaintiff McElheny was not subject to any exemption from the

overtime provisions of FLSA and Plaintiff McElheny was unlawfully deprived of his wages by

Defendants’ willful evasion of said provisions.

                                       Count VI
    Violations of Illinois Minimum Wage Law and Chicago Minimum Wage Ordinance
          Plaintiff McElheny’s Unpaid Overtime Resulting from Misclassification

       93.     Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 92 as

though fully set forth herein.

       94.     Plaintiff McElheny worked for Defendants as a bartender and server.

       95.     Plaintiff McElheny routinely worked in excess of 40 hours per week for Defendants

but was not compensated at one and a half times their regular rate of pay for such overtime hours,

in violation of the overtime provisions of IMWL. A conservative estimate of the aggregate amount



                                                  15
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 16 of 26 PageID #:1




of overtime worked by Plaintiff McElheny but not recorded or properly paid by Defendants

exceeds 1,000 hours.

       96.     In an attempt to avoid their legal obligations under federal and state overtime laws,

Defendants sought to classify Plaintiff McElheny as an exempt employee not subject to the

overtime provisions of IMWL.

       97.     Such designation is utterly belied by not only the actual circumstances of the job

duties of Plaintiff McElheny but also the Defendants’ own payroll practices.

       98.     Notwithstanding any job titles bestowed upon him by Defendants, Plaintiff

McElheny did not qualify under any exemption provided under FLSA, IMWL, or any regulations

promulgated in connection therewith.

       99.     Specifically, Plaintiff McElheny was not compensated on a salary basis at a rate of

not less than $684.00 per week; his primary duties were not managing an enterprise; he was not

tasked with the regular direction of two or more full-time employees; and he was not empowered

to hire or fire employees on behalf of Defendants.

       100.    Moreover, Defendants’ own treatment of the time worked by Plaintiff McElheny

indicates that he was not a properly exempted salaried employee within the meaning of IMWL.

       101.    A review of these pay stubs reveals that, despite any designation to the contrary,

his compensation each pay period was variably and wholly contingent upon how many hours he

worked.

       102.    Accordingly, Plaintiff McElheny was not subject to any exemption from the

overtime provisions of IMWL and Plaintiff McElheny was unlawfully deprived of his wages by

Defendants’ willful evasion of said provisions.




                                                  16
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 17 of 26 PageID #:1




                                           Count VII
                            Violations of Fair Labor Standards Act
                   Collective Action for Unpaid Overtime for Kitchen Staff

       103.    Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 102

as though fully set forth herein.

       104.    Plaintiff Lopez worked for Defendants as a cook.

       105.    Like much of the kitchen staff employed by Defendants, Plaintiff Lopez routinely

worked in excess of 40 hours per week for Defendants but was not compensated at one and a half

times their regular rate of pay for such overtime hours, in violation of the overtime provisions of

FLSA. A conservative estimate of the aggregate amount of overtime worked by Plaintiff Lopez

but not recorded or properly paid by Defendants exceeds 1,200 hours.

       106.    Instead of properly designating as overtime the time worked by Plaintiff Lopez each

workweek that exceeded of 40 hours per week, Defendants elected to simply refuse to document

these overtime hours attributable to Plaintiff Lopez. These hours were instead paid at Plaintiff

Lopez’s regular rate of pay in the form of a separate cash payment.

       107.    The scheme described above to evade the obligations imposed by FLSA vis-à-vis

overtime was not an accident but rather a component of a premeditated, willful, and continuous

policy imposed by Defendants in or110.der to unlawfully reduce its labor costs irrespective of the

dictates of federal law.

       108.    This illegal treatment of overtime was not limited to Plaintiff Lopez but rather was

part of Defendants’ regular course of conduct with Innjoy kitchen staff.

       109.    FLSA requires employers to pay each non-exempt employee at a rate of at least one

and a half times such employee’s regular rate of pay for all hours in excess of 40 for a given

workweek. 29 U.S.C. § 207(a)(2)(C).



                                                17
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 18 of 26 PageID #:1




       110.     At all relevant times, Defendants’ failure to properly pay Plaintiff Lopez the full

overtime wages to which he was lawfully entitled was knowing and willful, and Plaintiff Lopez

has suffered harm as a result of this unlawful practice.

       111.     Plaintiff Lopez and other individuals employed by Defendants as kitchen staff who

worked for more than 40 hours in any given workweek during the FLSA statutory period are

similarly situated within the meaning of FLSA and are known to Defendants and are or should be

identifiable in Defendants’ records.

       112.    Accordingly, Plaintiffs bring this collective action pursuant to FLSA to recover all

unpaid overtime wages earned by Plaintiffs during the FLSA statutory period, as well as liquidated

damages thereon.

                                         Count VIII
    Violations of Illinois Minimum Wage Law and Chicago Minimum Wage Ordinance
                      Class Action for Unpaid Overtime for Kitchen Staff

       113.    Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 112

as though fully set forth herein.

       114.    The IMWL requires employers to pay employees not less than one and a half times

his or her regular rate of pay for any hours worked in excess of 40 hours in a given workweek.

820 ILCS 105/4a.

       115.    At all relevant times, Defendants’ failure to pay Plaintiffs at the legally prescribed

overtime rate was knowing and willful, and Plaintiffs have suffered harm as a result of this

unlawful practice.

       116.    An employer who violates the overtime provisions of the IMWL is liable to the

affected employee(s) for an amount equal to three times the value of the underpayment, plus 5%




                                                 18
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 19 of 26 PageID #:1




of the amount of such underpayment calculated for each month following the date of

underpayment, reasonable attorney’s fees, and costs. 820 ILCS 105/12(a).

        117.    Defendants’ willful and unlawful nonpayment of overtime wages has resulted in

financial harm to Plaintiff Lopez.

        118.    Accordingly, Plaintiff Lopez brings this claim for relief against all Defendants

under this Count VIII individually and as a class pursuant to Rule 23 of the FRCP. The proposed

IMWL Overtime Class is defined as:

        “All persons, whether currently or formerly employed by any Defendant, who in any
        given workweek performed more than forty (40) hours of work as part of the kitchen
        staff Defendants’ Innjoy Logan Square or Innjoy Wicker Park locations within the
        three (3) years preceding the date of this lawsuit,, and for which such person did not
        receive payment for such hours in excess of 40 hours at a rate equal to at least one
        and a half times his or her regular rate of pay.”

        119.    This action is properly maintained as a class action under Rule 23 of the FRCP

because the class is sufficiently numerous that the joinder of all class members is impracticable;

there are questions of fact or law common to the class; the claims of Lopez are typical of the claims

of the class; and this Named Plaintiff will fairly and adequately represent and protect the interests

of the class at large.

        120.    Upon information and belief, the number of putative class is approximately 25

members. The precise number of class members may be determined from discovery and

examination of the Defendants’ records, particularly such records related to shift scheduling.

        121.    There are questions of fact and law common to the putative IMWL Overtime Class,

including without limitation:

                A.       Whether, and to what extent, members of the putative class worked in

excess of 40 hours for the benefit of Defendants;




                                                 19
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 20 of 26 PageID #:1




               B.       Whether, and to what extent, Defendants accurately documented all such

hours worked by members of the putative class; and

               C.       Whether, and to what extent, members of the putative class were paid by

Defendants at the overtime rate then in effect in connection with all hours in excess of 40 in any

workweek;

       122.    The damages suffered by the putative class members arise from the same nucleus

of operative facts. Moreover, the nature of the damages described in this Count VIII lends itself

to computing damages by way of a mathematical formula applicable to each class member.

       123.    Plaintiff Lopez will fairly and adequately protect the interests of this putative class

and has retained competent counsel that is extensively familiar with the factual and legal issues

implicated herein.

       124.    The claims asserted herein are typical of the class members he seeks to represent.

       125.    Upon information and belief, there are no other members of this putative class who

have an interest controlling the prosecution of his or her individual claims. Should any such

individual become known, he or she may opt out of the class pursuant to Rule 23 of the FRCP.

                                               Count IX
                    Violations of the Illinois Wage Payment and Collection Act
                          Class Action for Unauthorized Pay Deductions

       126.    Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 125

as though fully set forth herein.

       127.    Plaintiffs Alvarado, Legue, McElheny, Rios, and St. Angelo (“Tipped Employee

Plaintiffs”) routinely earned tips from Innjoy’s clientele. A substantial portion of these tips were

processed through credit card transactions.




                                                 20
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 21 of 26 PageID #:1




       128.    By agreement, these tips were to then be disbursed by Defendants to the individuals

who earned them in the form of cash or check.

       129.    At all times relevant to this lawsuit, Defendants would routinely deduct from or

withhold full disbursement of these tips to Tipped Employee Plaintiffs to defray alleged cash

drawer shortages or other discrepancies arising out of Defendants’ bookkeeping and cash

management practices.

       130.    These pay deductions were not made with the Tipped Employee Plaintiffs’ consent

or authorization.

       131.    Plaintiffs Alvarado, Legue, McElheny, Rios, and St. Angelo are entitled to the

protections of the IWPCA.

       132.    Defendants are employers required to pay these Tipped Employee Plaintiffs in

accordance with the terms of the IWPCA.

       133.    The IWPCA provides that, except under limited circumstances not applicable to

this case, unauthorized deductions by employers from wages or final compensation are prohibited.

       134.    Defendant violated the IWPCA by subjecting the Tipped Employee Plaintiffs to the

type of wage deductions referenced in paragraph 129, supra.

       135.    An employer who violates the IWPCA is liable to the affected employee(s) for an

amount of the underpayment, plus 2% of the amount of such underpayment calculated for each

month following the date of underpayment, reasonable attorney’s fees, and costs.

       136.    Accordingly, Plaintiffs Alvarado, Legue, McElheny, Rios, and St. Angelo bring

this claim for relief against all Defendants under this Count IX each individually and as a class

pursuant to Rule 23 of the FRCP. The proposed IWPCA Unauthorized Deduction Class is

defined as:



                                                21
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 22 of 26 PageID #:1




        “All persons, whether currently or formerly employed by any Defendant, who earned
        one or more tips at any time within the last ten (10) withheld by Defendants, such tips
        having been subsequently withheld by Defendants without express written
        authorization or otherwise in violation of the IWPCA.”

        137.    This action is properly maintained as a class action under Rule 23 of the FRCP

because the class is sufficiently numerous that the joinder of all class members is impracticable;

there are questions of fact or law common to the class; the claims of the Tipped Employee Plaintiffs

are typical of the claims of the class; and this Tipped Employee Plaintiffs will fairly and adequately

represent and protect the interests of the class at large.

        138.    Upon information and belief, the number of putative class is in excess of 100

members. The precise number of class members may be determined from discovery and

examination of the Defendants’ records, particularly such records related to shift scheduling.

        139.    There are questions of fact and law common to the putative IWPCA Unauthorized

Deduction Class including without limitation:

                A.      Whether, and to what extent, tips and other compensation earned by

members of the putative class was withheld by Defendants;

                B.      Whether, and to what extent, such withholdings from employee pay

constitute a deduction within the meaning of the IWPCA; and

                C.      Whether, and to what extent, such withholdings from employee pay were

unauthorized within the meaning of the IWPCA.

        140.    The damages suffered by the putative class members arise from the same nucleus

of operative facts. Moreover, the nature of the damages described in this Count IX lends itself to

computing damages by way of a mathematical formula applicable to each class member.




                                                   22
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 23 of 26 PageID #:1




       141.    The Tipped Employee Plaintiffs will fairly and adequately protect the interests of

this putative class and has retained competent counsel that is extensively familiar with the factual

and legal issues implicated herein.

       142.    The claims asserted herein are typical of the class members they seek to represent.

       143.    Upon information and belief, there are no other members of this putative class who

have an interest controlling the prosecution of his or her individual claims. Should any such

individual become known, he or she may opt out of the class pursuant to Rule 23 of the FRCP.

                                          Count X
                  Defamation Per Se as against Defendant Joseph Hathaway

       144.    Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 143

as though fully set forth herein.

       145.    On or around April 15, 2019, Defendant Joe Hathaway made one or more false and

injurious statements to a group of persons including one Manny Gonzalez, the substance of which

included the statement that Plaintiff McElheny was “a coke dealer.”

       146.    On or around May 1, 2019, Defendant Joe Hathaway made one or more false and

injurious statements to Plaintiff Legue, the substance of which included the statement that Plaintiff

was engaged in the sale of illegal drugs including cocaine.

       147.    These statements by Defendant Joseph Hathaway were without a factual basis and

Defendant Joseph Hathaway uttered them without regard to their falsity.

       148.    These statements by Defendant Joseph Hathaway falsely, intentionally, and

maliciously portrayed Plaintiff McElheny as having committed multiple crimes and were therefore

defamatory per se.




                                                 23
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 24 of 26 PageID #:1




        149.       As a direct and proximate result of Defendant Joseph Hathaway’s conduct

described in this Count X, Plaintiff McElheny suffered substantial damage, including but not

limited to personal humiliation, reputational debasement, and mental anguish.

                                             Jury Demand

        150.       Plaintiffs, by and through their undersigned counsel, demand a trial by jury on all

claims so triable.

                                            Prayer for Relief

        WHEREFORE, Plaintiffs Alvarado, Legue, Lopez, McElheny, Rios, and St. Angelo, by

and through their counsel, LAW OFFICE OF RICHARD J. ZITO LLC, now demand judgment against

Defendants, jointly and severally, and in favor of Plaintiffs individually and for all others similarly

situated, known and unknown, for a sum that will adequately and completely compensate Plaintiffs

for the extent and duration of their sustained damages, the cost of maintaining this action, and

respectfully request this Court as follows:

        A.         Certify classes pursuant to Counts II, VIII, and IX of the Complaint and appoint the

Law Office of Richard J. Zito LLC as class counsel therefor;

        B.         Order Defendants to file with this Court and/or furnish to Plaintiffs’ counsel a list

of all names, addresses, and telephone numbers of all persons who worked for Defendants in the

capacity of bartender or as kitchen/cooking staff at any time in the three years preceding the filing

of this lawsuit;

        C.         Authorize Plaintiffs’ counsel to issue notice at the earliest possible time to all

current and former bartenders and current and former kitchen personnel employed by Defendants

at any time in the three years preceding the filing of this lawsuit, informing them that this lawsuit




                                                    24
     Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 25 of 26 PageID #:1




has been filed, describing briefly the nature of the suit, and notifying them of their right to opt-in

pursuant to FLSA as to Counts I and VII;

          D.   Find and declare that Defendants willfully violated the Fair Labor Standards Act,

29 U.S.C. § 201, et seq.;

          E.   Find and declare that Defendants willfully violated the Illinois Minimum Wage

Law, 820 ILCS 105, et seq.;

          F.   Find and declare that Defendants willfully violated the Chicago Minimum Wage

Ordinance;

          G.   Find and declare that Defendant Joseph Hathaway is liable for defamation per se

as to Plaintiff McElheny;

          H.   Award compensatory damages, including all regular and overtime pay owed

Plaintiffs, in an amount to be determined at trial;

          I.   Award liquidated damages in connection with all amounts due, accruing from the

date such amounts were lawfully due Plaintiffs as required by FLSA.

          J.   Award treble damages, plus 5% interest per month on all regular and overtime pay

due Plaintiffs, accruing from the date such amounts were lawfully due, as required by IMWL;

          K.   Award compensatory damages, plus 2% interest per month on all underpayments

due Plaintiffs, accruing from the date such amounts were lawfully due, as required by IWPCA.

          L.   Award all costs and reasonable attorney’s fees incurred in the prosecution of this

action;

          M.   Grant leave to add additional plaintiffs by motion, the filing of consent forms, or

such other method directed or approved by the Court; and

          N.   For such further relief as the Court deems equitable and just.



                                                 25
    Case: 1:19-cv-08442 Document #: 1 Filed: 12/26/19 Page 26 of 26 PageID #:1




Dated: December 26, 2019                        Respectfully submitted,

                               By:   /s/        Richard J. Zito, Esq.
                                                Richard J. Zito, Esq. (ARDC No. 6291139)
                                                LAW OFFICE OF RICHARD J. ZITO LLC
                                                Attorney for Plaintiffs
                                                200 East Randolph Drive, Ste. 5100
                                                Chicago, Illinois 60601
                                                (312) 883-5298
                                                rich@zitolawchicago.com




                                           26
